DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 8/12/2019.
	Claims 1-19 are pending.
Specification
3.	The disclosure is objected to because of the following informalities:  
The specification needs to be updated to include Pat. No. 10377025  
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
6.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13 of U.S. Patent No. 10377025. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
Patented claims 1-8 and 13 disclose all of the structure defined in application claims 1-9. Therefore, patented claims 1-8 and 13 are in essence a “species” of the generic invention of application claims 1-9.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-9 are anticipated by patented claims 1-8 and 13, application claims 1-9 are not patentably distinct from patented claims 1-8 and 13.
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 10377025
1-6				1-6
7				13

9				8

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claims 1-4 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hricko et al. (US 2008/0289839) hereinafter (“Hricko”).
With regard to claim 1, Hricko discloses a connector driving system (2) comprising a sensor (32) and a control system (36), wherein said control system (36) performs operations to: control driving power based on sensing change (Par 0019, lines 1-5; 0031, lines 6-9) in seating or another condition of a connector; and apply remedial actions; wherein said remedial actions are executed if said change 
	With regard to claim 2, Hricko discloses a connector driving system (2), wherein: the remedial power actions comprise reducing or reverse-pulsing power when a substantial decrease in required power to turn the drive head is sensed (Par 0002, lines 11-15; 0019, lines 1-5) while the system is operating in a connector-tightening direction (Par 0044, lines 1-9).
	With regard to claim 3, Hricko discloses a connector driving system (2), wherein: the remedial power actions comprise reducing (Par 0043, lines 1-5) or reverse-pulsing power when a substantial increase in driver head speed is sensed while the system is operating in a connector-tightening direction.
With regard to claim 4, Hricko discloses a connector driving system (2), wherein a plurality of sections (26) of a connector head (18) driven by the system are each separately electrifiable or magnetizable (by the magnetic region 42) and drivable by the driver (16) tip (fig.1).  
With regard to claim 10, Hricko discloses a system with signaling capabilities through physical connector(s) comprising: 34a control system (36); and at least one connector (18) comprising a rigid body (as seen in fig.1) and a signaling device (40); wherein said control system (36) performs operations to: 
With regard to claim 11, Hricko discloses a system with signaling capabilities through physical connector(s), wherein said signaling device (40) signals when there is reduced tightness (par.0039) or another condition of said at least one connector.  
Allowable Subject Matter
9.	Claims 12-19 are allowed over the prior art of record.
With respect to claim 12, Hricko discloses a connector, comprising: a rigid body, comprising at least one portion with outer ridges, wherein at least some of said outer ridges are threading; a head connected to the rigid body; but does not disclose or teach in combination a conductor, coupled to the rigid body and configured to be moved relative to said rigid body; wherein at least part of the rigid body, the head and/or conductor form a signaling path.  
Claims 5-9 are not rejected under prior art of record, and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the connector driving system   
 
Conclusion
10.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/24/2021